Upon a reconsideration of this case, the court is of the opinion and so holds that the defendant's special plea 9 was subject to ground (a) of plaintiff's demurrer 1. It does not aver when the agency was to be secured, when it was to begin and terminate, or that the defendant was ready, able, and willing to accept said agency. The trial court erred in not sustaining plaintiff's demurrer to this plea.
The other special pleas were not subject to the plaintiff's demurrer.
We are still of the opinion that the trial court erred in sustaining the defendant's demurrer to the plaintiff's replication 4 to defendant's pleas 2, 3, 5, 6, 7, 8, and 10 as answers to the second count of the complainant.
The former opinion is, to this extent, modified, and the application for a rehearing is overruled.
SAYRE, GARDNER, and MILLER, JJ., concur. *Page 388